Case 1:20-cv-00397-TFM-MU Document 19 Filed 05/25/21 Page 1 of 3                     PageID #: 61




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 THE PRUDENTIAL INSURANCE       )
 COMPANY OF AMERICA,            )
                                )
      Plaintiff,                )
                                )
 v.                             )                    CIV. ACT. NO. 1:20-cv-397-TFM-MU
                                )
 ALEXIS DOUGAN and AMY GUTHRIE, )
                                )
      Defendants.               )

                                             ORDER

        Pending before the Court is the parties’ Consent Motion for Deposit and Interpleader

 Relief (Doc. 18, filed April 12, 2021). All parties agree by stipulation and move the Court to (1)

 direct Prudential to deposit certain life insurance proceeds in the amount of $60,000 (“Death

 Benefit”) and a $463.50 premium refund, plus applicable claim interest, if any, into the

 Court’s Registry, which was due as a consequence of the death of William Dougan, deceased

 (the “Insured”), who was insured under a group life insurance policy bearing group policy

 number G-32000 (the “Group Policy”), issued by Prudential to the Department of Veterans

 Affairs of the United States, pursuant to the Servicemembers’ Group Life Insurance Statute,

 38 U.S.C. § 1965, et seq., (2) grant Prudential interpleader relief, (3) discharge Prudential

 from any further liability with regard to the subject death benefit, and (4) dismiss Prudential

 from this action with prejudice. The Court having considered the motion and for good cause

 shown ORDERS that the motion is GRANTED. It is therefore ORDERED as follows:

        (1)   Interpleader relief to Plaintiff The Prudential Insurance Company of America

              (“Prudential”) is GRANTED.




                                            Page 1 of 3
Case 1:20-cv-00397-TFM-MU Document 19 Filed 05/25/21 Page 2 of 3                     PageID #: 62




      (2)   On or before June 25, 2021, Prudential shall deposit the $463.50 premium refund

            and the Death Benefit in the amount of $60,000.00, together with applicable claim

            interest, if any, with the Clerk of this Court.

      (3)   The Clerk is DIRECTED to deposit these funds, which are being deposited under 28

            U.S.C. § 1335 and pursuant to Fed. R. Civ. P. 67 and Local Rule 67.1, into the CRIS

            (Court Registry Interest) account under the terms and conditions set forth in Fed. R.

            Civ. P. 67 and Civ L.R. 67(d)(1). As the parties do not specify an applicable exception

            under 26 CFR § 1.468B-9(b)(1)(iv), the funds shall be deposited into the Court’s

            Disputed Ownership Fund (“DOF”) which requires that taxes be withheld from the

            earnings.

      (4)   Upon deposit of the Death Benefit, Prudential and its present and former parents,

            subsidiaries and affiliated corporations, predecessors, successors and assigns and

            their respective officers, directors, agents, employees, representatives, attorneys,

            fiduciaries and administrators, shall be, and hereby are, released and discharged from

            any and all liability to Alexis Dougan, Amy Guthrie and any respective guardians,

            guardians ad litem and/or conservators, and any past, present or future person(s),

            representative(s), guardian(s), or conservator(s) on behalf of Alexis Dougan relating

            to the Group Policy and/or the Death Benefit due under the Group Policy as a

            consequence of the Insured’s death.

      (5)   Alexis Dougan, Amy Guthrie, and any respective guardians, guardians ad litem

            and/or conservators, and any past, present or future person(s), representative(s),

            guardian(s), or conservator(s) on behalf of Alexis Dougan, are permanently

            ENJOINED from bringing any action or proceeding in any forum, or making any




                                            Page 2 of 3
Case 1:20-cv-00397-TFM-MU Document 19 Filed 05/25/21 Page 3 of 3                    PageID #: 63




            further actual or implied claims, demands and causes of action, asserted or

            unasserted, liquidated or unliquidated, or bringing any action or proceeding in any

            forum against Prudential, arising out of or in connection relating to the Group Policy

            and/or Death Benefit.

      (6)   All claims, rights, interests and actions that Alexis Dougan, Amy Guthrie and any

            respective guardians, guardians ad litem and/or conservators, and any past, present

            or future person(s), representative(s), guardian(s), or conservator(s) on behalf of

            Alexis Dougan might otherwise have held against Prudential and its present and

            former parents, subsidiaries and affiliated corporations, predecessors, successors and

            assigns and their respective officers, directors, agents, employees, representatives,

            attorneys, fiduciaries and administrators, with respect to the Group Policy and/or the

            Death Benefit are hereby released.

      (7)   Upon deposit of the funds, all claims against Prudential are DISMISSED with

            prejudice and Prudential is dismissed as a party from this action.

      (8)   The parties shall be realigned to represent the claims between the remaining

            interpleader defendants such that the case would then be styled as Alexis Dougan

            (Plaintiff) and Amy Guthrie (Defendant). The Clerk of Court is DIRECTED to take

            the necessary steps to change the style of the case consistent with that realignment.

      DONE and ORDERED this 25th day of May 2021.

                                            s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                           Page 3 of 3
